                   Case 1:20-cv-01954-GWG Document 43 Filed 05/17/21 Page 1 of 1
                                          LAW OFFICE OF
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL . COM
                                                                                              T ELEPHONE : 212.229.2249
J OHN M. G URRIERI                                                                             F ACSIMILE : 212.229.2246
JMGURRIERI @ ZELLERLEGAL . COM




                                              0(025$1'80(1'256(0(17

                                                              0D\൫൱൬൪൬൫

        VIA ECF

        Hon. Gabriel W. GorensteinUnited States Magistrate Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse

        Re: Paulino Calderon et al v. Tony Fruits & Grocery Corp. et al൬൪&9൫൳൯൮ GWG)

        Dear Judge Gorenstein:

                ๠LV ¿UP UHSUHVHQWV WKH SODLQWL൵ LQ WKH DERYH-UHIHUHQFHG DFWLRQ ๠H SODLQWL൵ writes to
        request a one week extension of today’VGHDGOLQHWRVXEPLWWKHVHWWOHPHQWDJUHHPHQWIRUDSSURYDO
        ,DSRORJL]HWRWKH&RXUWIRUWKHODWeness of this VXEPLVVLRQ๠HSDUWLHVKDYH¿QDOL]HGWKHIRUPRI
        WKHDJUHHPHQWDQGWKHSODLQWL൵KDVVLJQHG๠HSDUWLHVKDYHDOVRQHDUO\¿QDOL]HGDGUDIWRIWKH
        fairness letter๠HRQO\RXWVWDQGLQJHOHPHQt is for the defendants to sign the VHWWOHPHQW DJUHHPHQW
        ๠LVUHTXHVWIRUDQH[WHQVLRQRIWLPHWRVXEPLWWKHVHWWOHPHQW DJUHHPHQWLVWKH¿UVW

                 I thank the Court for its WLPe and consideration.

                                                              5HVSHFWIXOO\VXEPLWWHG



                                                              John M. Gurrieri

           ([WHQVLRQWR0D\JUDQWHG

           6R2UGHUHG




             0D\



                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
